By the Court.
In 1876 the commissioners of Jefferson County were attempting, upon petition of Robert Wilkinson, to appropriate certain land belonging to John Culp for a roadway, under an act “to authorize the making of roads and bridges in certain cases,” passed February 8, 1847, and an amendatory act passed March 8, 1850, 1 S. & C., 526 and 527. In the court below the defendant in error sought to restrain Wilkinson and the commissioners from proceeding in this attempt.
Seld: Said acts were in violation of section 19, article 1 of the constitution of the state, and were void.

Judgment of district court affirmed.